Title: C. W. F. Dumas to the Commissioners, 12 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Messieurs
       Lahaie 12e. Janv. 1779
      
      Les Et. d’Hollande se rassemblent demain. Notre Ami arrive ce soir; et je vais lui souhaitter bon succès. L’on est de plus en plus embarrassé ici. Au lieu d’agréer la Réponse au Memoire, envoyée comme je vous l’ai marqué à Mr. De Berkenrode, Mr. l’Ambassadeur a reçu un Exprès de sa Cour, dont nous saurons bientôt le Message en même temps que le Résultat des Délibérations des Etats d’Hollande. En attendant je vous transcrirrai ici la Note explicative du dit Mémoire, remise par Mr. l’Ambassadeur le 196 Xbre au Grand Pensionnaire, et dont S. E. m’a fait donner copie.
      “Le Roi, déterminé à se procurer une entiere certitude des Résolutions ultérieures des Etats Généraux, se flatte que L. H. P. s’explique­ront d’une maniere nette et précise sur les caracteres de la parfaite neutralité dont Sa Maj. se persuade qu’elles ne veulent pas s’écarter. Elle s’attend qu’elles conserveront au pavillon des Provinces-Unies toute la liberté qui leur appartient comme une suite de leur indépendance, et à leur Commerce toute l’intégrité que le Droit des Gens lui assure, et que les Traités lui confirment. Mais cette liberté deviendroit illusoire, et cette intégrité seroit altérée, si L. h. p. ne la maintiennent pas par une protection convenable, et si elles consentent à priver leurs sujets des convois, sans lesquels ils ne peuvent jouir, dans toute leur étendue, des Droits qui leur sont acquis, et qu’ils réclament. Une Résolution, de quelque nature qu’elle soit, dont l’effet les frustreroit d’une protection aussi légitime, soit pour toutes les branches de leur Commerce en général, soit en particulier pour celle des provisions navales de toute espece, seroit regardée, dans les circonstances présentes, comme un acte de partialité, dérogatoire aux principes d’une absolue neutralité, et entraîneroit inévitablement les consequences annoncées dans le Mémoire qui à été remis à L. H. P. C’est notamment sur cet objet essentiel, et sur l’intention ultérieure d’observer une neutralité ainsi caractérisée, que le Roi demande à L. H. P. une réponse claire et précise.”
      
      
       13e.
      
      L’Assemblée d’aujourd’hui s’est bornée à de simples formalités. Je sai de très-bonne part, qu’Amsterdam aura la permission de commercer aux Isles françhises en Amérique, tant directement, que par voie de St. Eust. et Cur. et j’ai été autorisé d’en avertir certaines maisons amies, pour qu’elles puissent spéculer d’avance là-dessus.
      
      
       14e.
      
      On vouloit résoudre aujourd’hui, à la pluralité, un délai de 4 mois encore quant aux Convois pour les Bois de Construction. Pour le coup, Harlem s’est rangé absolument, et sans réserve, du côté d’Amsterdam; et Alcmar a pris la chose ad referendum: ce qui a beaucoup déplu à un grand personnage présent: le G—— P——se récrioit aussi beaucoup sur cela, et vouloit engager les Députés de cette Ville à accéder au sentimens de la pluralité; mais ils ont allégué les ordres de leur ville, pour s’en excuser. Ceci est cause que la Résolution ne pourra être prise que la semaine prochaine. Elle sera telle, néanmoins, que la Cour de France la regardera comme dérogatoire à la parfaite neutralité; car la pluralité l’emportera toujours; mais alors Amsterdam, Harlem, et peutêtre Alcmar, protesteront, &c.
      Vous voyez, Messieurs, que l’opposition non seulement se soutient, mais gagne du terrein; cette opposition n’étoit presque rien il y a 6 mois; c’étoit un foible roseau, qui ne se soutenoit qu’en pliant lorsque Borée souffloit: aujourdhui c’est un corps solide et robuste, bien appuyé, qui résiste à tous les efforts du Parti Anglois, qui les rompt, et qui parviendra enfin à l’emporter sur ce parti, et rendre à la republique son ancienne dignité.
      Les Anglois Rois de la Mer ont été mal étrennés le jour de l’an par leur sujette: leur flotte pour N. York est presque entierement détruite; et le rivage françois et flamand est couvert de leurs débris. Dieu donne à l’Amérique la paix la plus glorieuse, et à vous, Messieurs, d’être longtemps les joyeux temoins de sa prospérité; ce sera ma joie aussi tant que je vivrai. Je suis avec un trés grand respect Messieurs, Votre trés humble et trés obéissant serviteur
      
       Dumas
      
     